DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendments and arguments filed 23 November have been fully considered but they are not persuasive.
Applicant argues that Stegmann does not teach the use of a viscoelastic medium or the dilation of Schlemm’s canal. However, the rejection of claims 1 and 3-5 do not rely on the Stegmann reference.
Applicant argues that neither reference teaches the injection of a fluid in front of the implant while inserting the implant. Turning to Applicant’s Specification, paragraph 00262 discloses that a lumen of the implant may be used to pass a viscoelastic medium in front of the implant as the implant moves into Schlemm’s canal. Haffner discloses that a lumen of the implant may be used to pass a viscoelastic fluid through the implant into an aqueous cavity while advancing the implant into the eye (see Haffner ¶0025, 0038). The Haffner implant comprises an open proximal and distal end. Fluid flowed through the Haffner implant necessarily ends up in front of the implant being inserted.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0200113 to Haffner et al.
In the specification and figures, Haffner discloses the method substantially as claimed by Applicant. With regard to claims 1, 3-6, 9, Haffner discloses a method of treating glaucoma comprising the step of inserting an instrument into an aqueous cavity, which may include Schlemm’s canal, and flowing a viscoelastic fluid through the lumen of a microstent which arrives at the distal end of the implant in order to dilate the cavity (see ¶0025, 0038). Haffner does not disclose that the viscoelastic medium is “in front of” the implant, but if a fluid is flowed through an implant from a proximal implantation end to a distal implantation end (which is open), that fluid would arrive at the distal end of the implant and be “in front of” the implant.
With regard to claim 10, the distal end 83 of the implant disclosed by Haffner is blunt (see FIG 3)
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0200113 to Haffner et al in view of US 2006/0195187 to Stegmann et al.
In the specification and figures, Haffner discloses the method substantially as claimed by Applicant (see rejections above). Haffner does not disclose an implant with a spine and struts. However, Stegmann discloses a method of placing an ocular implant in Schlemm’s canal wherein the implant comprises a spine 17 and struts or loops 16 extending therefrom (see FIG 5b). It would have been obvious to a person having ordinary skill in the art at the time of invention to dilate Schlemm’s canal as part of the dilation procedure disclosed by Haffner in order to deliver an implant with a spine and struts, as taught by Stegmann.
With regard to claim 8, It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 December 2022